Exhibit 10.1 CONVERTIBLE DEBENTURE PURCHASE AGREEMENT This CONVERTIBLE DEBENTURE PURCHASE AGREEMENT (this “Agreement”), is entered into as of January 20, 2015, by and among KonaRed Corporation, a Nevada corporation (the “Company”), and Group 10 Holdings, LLC (the “Investor”).Each party to this Agreement is referred to herein as a “Party,” and they are referred to collectively as the “Parties.” WHEREAS, subject to the terms and conditions set forth in this Agreement and pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities Act”), and Rule 506 promulgated thereunder, the Company desires to sell to the Investor, and the Investor desires to purchase from the Company, convertible debentures in an aggregate principal amount of up to One Million One Hundred Thousand Dollars ($1,100,000), a form of which is attached hereto as Exhibit A. NOW, THEREFORE, in consideration of the mutual representations, warranties, and covenants contained in this Agreement and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties hereby agree as follows: 1.DEFINITIONS.As used in this Agreement, the following terms shall have the following meanings: “Closing” means the closing(s) of the transactions contemplated herein, which shall take place in accordance with the terms of Section 2 of this Agreement. “Initial Closing” means the closing of the transactions contemplated herein that occurs concurrently with the execution of this Agreement. “Debentures” means that certain Unsecured Convertible Debenture executed concurrently herewith by and among the Company and the Investor together with each subsequent convertible debenture issued pursuant to Section 2 of this Agreement. “Subscription Amount” means such purchase price as the Investor is determining to pay to the Company on a particular Closing Date hereunder. “Subsequent Closing Criteria” means the fulfillment and maintenance of all of the following conditions as of the date hereof until the date of the applicable Closing: (i) the closing price of the Company’s common stock shall not be less than $0.10 per share for any three (3) consecutive Trading Days (as defined in the Debentures); (ii) the market capitalization of the Company shall not be less than Eight Million Dollars ($8,000,000) for any three (3) consecutive Trading Days; (iii) the Company shall not have engaged in any debt financing in an amount greater than One Hundred Fifty Thousand Dollars ($150,000), excluding any debt owed by the Company from time to time pursuant to a Senior Convertible Note (the “Senior VDF Note”) issued to VDF FutureCeuticals, Inc. (“VDF”) on January 28, 2014 in a principal amount equal, at any time, to the sum of any payments due by the Company to VDF FutureCeuticals, Inc. pursuant to a certain license agreement entered into with VDF and any accrued and unpaid interest thereon; and (iv) solely with respect to the third Closing, the Company’s net sales for the six (6) months ending June 30, 2015 shall not be less than the Company’s net sales for the six (6) months ending June 30, 2014 as reported in the Company’s Quarterly Report on Form 10-Q, as filed with the Securities and Exchange Commission (the “SEC”) for the period ending June 30, 2015. “Transaction Documents” means this Agreement, the Debenture, and all other certificates, documents, agreements, and instruments delivered to the Investor under or in connection with this Agreement. 2. SALE AND ISSUANCE OF THE DEBENTURES; CLOSING(S); COVENANTS. 2.1Sale and Issuance of the Debentures.Subject to the terms and conditions of this Agreement and upon receipt of the Subscription Amount, the Investor agrees to purchase at each Closing, and the Company agrees to sell and issue to the Investor at each Closing, the Debentures as follows: 2.1.1 At the Initial Closing, the Investor agrees to purchase and the Company agrees to sell and issue to the Investor a convertible debenture in the principal amount of Four Hundred Forty Thousand Dollars ($440,000) (the “First Debenture”), a form of which is attached hereto as Exhibit A, for a purchase price of Four Hundred Thousand Dollars ($400,000). 2.1.2 Upon the filing of the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2014 with the SEC, subject to the satisfaction of the Subsequent Closing Criteria, the Investor agrees to purchase and the Company, may in its sole discretion, agree to sell and issue to the Investor a second convertible debenture in the principal amount of Three Hundred Thirty Thousand Dollars ($330,000) (the “Second Debenture”), which shall take substantially the same form as Exhibit A hereto, for a purchase price of Three Hundred Thousand Dollars ($300,000); provided, however, that the Second Debenture shall differ from the First Debenture with regard to the issuance date, principal amount and share reserve as such terms are defined thereunder. In the event that the Company has not met the Subsequent Closing Criteria, the purchase, sale and issuance of the Second Debenture may be consummated upon mutual agreement of the Parties in their discretion. 2.1.3 Upon the filing of the Company’s Quarterly Report on Form 10-Q for the quarter ending June 30, 2015 with the SEC, subject to the satisfaction of the Subsequent Closing Criteria, the Investor agrees to purchase and the Company, may in its sole discretion, agrees to sell and issue to the Investor a third convertible debenture in the principal amount of Three Hundred Thirty Thousand Dollars ($330,000) (the “Third Debenture”), which shall take substantially the same form as Exhibit A hereto, for a purchase price of Three Hundred Thousand Dollars ($300,000); provided, however, that the Third Debenture shall differ from the First Debenture with regard to the issuance date, principal amount and share reserve as such terms are defined thereunder. In the event that the Company has not met the Subsequent Closing Criteria, the purchase, sale and issuance of the Third Debenture may be consummated upon mutual agreement of the Parties in their discretion. 2 2.2The Closing(s). The purchase and sale of the Debentures shall be consummated at one or more Closings, which are to take place at 1100 Glendon Avenue, Suite 850, Los Angeles, CA 90024, or at such other place as the Parties shall mutually agree, upon the satisfaction of all the conditions to Closing set forth in this Agreement; provided, however, that the Initial Closing shall occur concurrently with the execution of the Transaction Documents. The “Closing Date” shall be the date that the Investor’s funds—such representing the amount due to the Company for the Subscription Amount—are transmitted by wire transfer to or for the benefit of the Company. Each Party shall bear the cost of its own legal and out of pocket expenses related to the Closing. 2.3Deliveries. 2.3.1.Items to be delivered to the Investor at the Closing by the Company.The Investor’s obligations under this Agreement at each Closing, as applicable and to the extent not previously delivered, are conditioned upon the following closing conditions and deliveries: 2.3.1.1 The Company shall deliver or cause to be delivered to the Investor this Agreement duly executed by the Company; 2.3.1.2 The Company shall deliver or cause to be delivered to the Investor the applicable Debentures duly executed by the Company; and 2.3.1.3 The representations and warranties of the Company set forth in Section 3 of this Agreement shall be true and correct in all material respects as of the relevant Closing Date, and all obligations, covenants, and agreements of the Company required to be performed at or prior to the relevant Closing Date shall have been performed. 2.3.2Items to be delivered to the Company at the Closing by the Investor.The Company’s obligations under this Agreement and at each Closing, as applicable and to the extent not previously delivered, are conditioned on the following closing conditions and deliveries: 2.3.2.1The Investor shall deliver or cause to be delivered to the Company the signature page hereto, duly executed by the Investor; 2.3.2.2The Investor shall deliver or cause to be delivered the Subscription Amount via wire transfer to the Company; and 2.3.2.3 The Investor’s representations and warranties set forth in Section 4 of this Agreement shall be true and correct in all material respects as of the relevant Closing Date, and all obligations, covenants, and agreements of the Investor required to be performed at or prior to the relevant Closing Date shall have been performed. 3 2.4Covenants. 2.4.1 The Company shall preserve and maintain in good standing its existence as a corporation under the laws of the State of Nevada and to comply in all material respects with all applicable federal, state, and local laws and regulations. 2.4.2 The Company shall use the proceeds from the Subscription Amount for working capital. For the avoidance of doubt, none of the proceeds may be applied towards existing indebtedness, except for any amounts owed to VDF, outstanding trade accounts payable, debt payments approved in advance by the Investor, or for payments to security holders of the Company, whether in the form of dividends, distributions or otherwise. 2.4.3As long as any Debenture remains outstanding, unless the Investor shall otherwise consent in writing, the Company shall not, directly or indirectly (a) amend its charter documents in any manner that adversely affects any rights of the Investor; or (b) pay dividends on any equity securities of the Company. 3.REPRESENTATIONS AND WARRANTIES OF THE COMPANY. Except as set forth in the Company’s filings with the SEC (the “SEC Filings”), the Company hereby represents and warrants to the Investor and agrees as follows: 3.1Organization and Qualification.The Company is a corporation duly organized, validly existing, and in good standing under the laws of the State of Nevada, with the requisite power and authority to own and use its properties and assets and to carry on its business as currently conducted.The Company is not in violation or in default of any of the provisions of its organizational or charter documents.The Company is duly qualified to conduct business and is in good standing as a foreign corporation or other entity in each jurisdiction in which the nature of the business conducted or property owned by it makes such qualification necessary, except where the failure to be so qualified or in good standing, as the case may be, could not have or reasonably be expected to result in: (i) a material adverse effect onthe legality, validity, or enforceability of this Agreement or any other Transaction Document, (ii) a material adverse effect on the results of operations, assets, business, or condition (financial or otherwise) of the Company, taken as a whole, or (iii) a material adverse effect on the ability of the Company to perform in any material respect on a timely basis its obligations under this Agreement or any other Transaction Document, and no legal proceeding has been instituted; or, to its knowledge, threatened, in any such jurisdiction revoking, limiting, or curtailing or seeking to revoke, limit, or curtail such power and authority or qualification (a “Material Adverse Effect”). 3.2Authorization; Enforcement.The Company has the requisite corporate power and authority to enter into and to consummate the transactions contemplated by this Agreement or the Transaction Documents and otherwise to carry out its obligations hereunder and thereunder.The execution and delivery of this Agreement and the other Transaction Documents to which it is party by the Company and the consummation by it of the transactions contemplated hereby and thereby have been duly authorized by all necessary action on the part of the Company and no further action is required by the Company.Upon delivery to the Investor, this Agreement and the other Transaction Documents to which the Company is a party will have been duly 4 executed by the Company and, when delivered in accordance with the terms hereof and thereof, will constitute the valid and binding obligation of the Company enforceable against the Company in accordance with its terms, except: (i) as limited by general equitable principles and applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of general application affecting enforcement of creditors’ rights generally, (ii) as limited by laws relating to the availability of specific performance, injunctive relief, or other equitable remedies, and (iii) insofar as indemnification and contribution provisions may be limited by applicable law. 3.3Capitalization.The authorized securities of the Company is as set forth in the Company’s SEC Filings.All outstanding stock has been duly authorized, validly issued, and is fully paid and non assessable. 3.4No Conflicts. The execution and delivery of this Agreement and the other Transaction Documents to which the Company is a party does not, and the performance by the Company of its obligations under this Agreement and the Transaction Documents and the consummation of the transactions contemplated hereby and thereby do not and will not, conflict with or result in a violation or breach of any term or provision of any contract, law, order, permit, statute, rule, or regulation applicable to the Company or any of its affiliates. 3.5Issuance of the Debentures.The Debentures are duly authorized and, when issued and paid for in accordance with this Agreement and the Debentures, the Common Stock into which the Debentures are convertible will be duly and validly issued, fully paid, and nonassessable. 3.6Private Placement.Subject to the accuracy of the Investor’s representations and warranties set forth in Section 4 and any post-Closing filings as may be required, the offer, issue and sale of the Debentures are and will be exempt from the registration and prospectus delivery requirements of the Securities Act, and have been registered or qualified (or are exempt from registration and qualification) under the registration, permit or qualification requirements of all applicable state securities laws. 3.7Brokers.No Person has, or as a result of the transactions contemplated herein will have, any right or valid claim against the Company or the Investor for any commission, fee or other compensation as a finder or broker, or in any similar capacity. 3.8Taxes.The Company has filed all material tax returns that are required to be filed by it and has paid all taxes due pursuant to such returns before any such taxes become delinquent or any penalty accrued with respect thereto, or pursuant to any assessment received by it, except for any such taxes being diligently contested in good faith and by appropriate proceedings. 3.9Compliance with Laws.To the best of its knowledge, the Company is in compliance in all material respects with all applicable laws, rules, and regulations, other than such laws, rules or regulations: (i) the validity or applicability of which the Company is contesting in good faith by appropriate proceedings, or (ii) failure to comply with which cannot reasonably be expected to have a Material Adverse Effect. 5 3.10Consents.No consent or approval of any person, regulatory authority, governmental organization, or third party, and no approval, order, license, permit, franchise, declaration, or filing of any nature (with the exception of required Regulation D and “blue sky” filings with the appropriate federal and state securities agencies), is required as a result of or in connection with the execution, delivery, and performance of the obligations of the Company under this Agreement or any other Transaction Document. 3.11Litigation.No actions (including, without limitation, derivative actions), suits, proceedings, or investigations are pending or, to the knowledge of the Company, threatened against or affecting the Company at law or in equity in any court or before any other governmental authority that if adversely determined (a)would (alone or in the aggregate) reasonably be expected to have a Material Adverse Effect or (b)seeks to enjoin, either directly or indirectly, the execution, delivery or performance by the Company of this Agreement or the Transaction Documents or the transactions contemplated hereby or thereby. 3.12Patents and Trademarks; Assets.The Company owns, or possesses adequate rights or licenses to use, all trademarks, trade names, service marks, service mark registrations, service names, patents, patent applications, patent rights, copyrights, inventions, licenses, approvals, governmental authorizations, trade secrets, and other intellectual property rights (“Intellectual Property Rights”) necessary to conduct the Company’s business as now conducted.There is no claim, action, or proceeding being made or brought, or to the knowledge of the Company, being threatened, against the Company regarding its Intellectual Property Rights.The Company has good and valid title to, or otherwise has the right to use pursuant to a valid and enforceable lease, license, or similar contractual arrangement, all of the assets necessary to conduct the Company’s business as now conducted or as proposed to be conducted. 3.13Reservation of Shares.The Company has a sufficient number of shares of its Common Stock reserved and set aside in order to effectuate the conversion of the Debentures. 4. REPRESENTATIONS AND WARRANTIES OF THE INVESTOR.The Investor hereby represents, warrants and covenants to the Company as follows: 4.1Due Authorization.The Investor has all requisite capacity to execute and deliver this Agreement and to consummate the transactions contemplated hereby.This Agreement constitutes the legal, valid, and binding obligation of the Investor, enforceable against the Investor in accordance with its terms, except: (i) as limited by general equitable principles and applicable bankruptcy, insolvency, reorganization, moratorium and other laws of general application affecting enforcement of creditors’ rights generally, (ii) as limited by laws relating to the availability of specific performance, injunctive relief, or other equitable remedies, and (iii) insofar as indemnification and contribution provisions may be limited by applicable law. 4.2Own Account.The Investor understands that the Debentures are “restricted securities” and have not been registered under the Securities Act or any applicable state securities law and is acquiring the Debentures as a principal for his, her, or its own account and not with a view to or for distributing or reselling the Debentures or any part thereof in violation of the Securities Act or any applicable state securities 6 law, has no present intention of distributing the Debentures in violation of the Securities Act or any applicable state securities law and has no direct or indirect arrangement or understandings with any other persons to distribute or regarding the distribution of the Debentures in violation of the Securities Act or any applicable state securities law. 4.3Investor Status.At the time the Investor was offered the Debentures, he, she, or it was, and as of the date hereof and at each Closing he, she, or it is, an “accredited investor” as defined in Rule 501(a) under the Securities Act.The Investor is not required to be registered as a broker-dealer under Section 15 of the Securities Exchange Act of 1934, as amended. 4.4Experience of the Investor.The Investor, either alone or together with his, her, or its representatives, has such knowledge, sophistication, and experience in business and financial matters so as to be capable of evaluating the merits and risks of the prospective investment in the Debentures, and has so evaluated the merits and risks of such investment.The Investor is able to bear the economic risk of an investment in the Debentures and, at the present time, is able to afford a complete loss of such investment. 4.5Access to Documents and Information.The Investor has (i) received and reviewed all information that it considers necessary or appropriate for deciding whether to purchase the Debentures; (ii) had an opportunity, with his, her, or its professional advisor, if any, to ask questions and receive answers from the Company regarding this Agreement and regarding the business, financial condition, and other aspects of the Company, and all such questions have been answered to the Investor’s full satisfaction; and (iii) had the opportunity to obtain all information (to the extent that the Company possesses or can acquire such information without unreasonable effort or expense) that the Investor deems necessary to evaluate the investment and to verify the accuracy of information otherwise provided to the Investor. 4.6Reliance on Information.The Investor has not relied on any information or representations with respect to the Company or the Debentures, other than as expressly set forth herein and in the other Transaction Documents.The Investor understands that no person has been authorized to give any information or to make any representations other than those expressly contained herein and in the other Transaction Documents.To the extent the Investor has determined it necessary to protect his, her, or its interest in connection with the investment in the Debentures, the Investor has relied on his, her, or its own analysis and investigation and that of his, her, or its advisors in determining whether to invest in the Debentures. 4.7Tax Advice.The Investor represents that he, she, or it has consulted with his, her, or its tax, investment, and legal advisors with respect to the federal, state, local, and foreign tax consequences arising from the purchase and ownership of the Debentures. 4.8Government Approval.The Investor is aware and understands that no federal or state agency has made any recommendation or endorsement of the Debentures as an investment, nor has any such governmental agency reviewed or passed upon the adequacy of information disclosed to the Investor. 7 4.9No Registration.The Investor understands that the Debentures have not been, and other than expressly set forth in the Transaction Documents, the Investor has no rights to require that the Debentures or the shares of Common Stock of the Company into which such Debentures are convertible be, registered or qualified under the Securities Act; that there is not now any public market for the Debentures or the stock into which such Debentures are convertible and none is anticipated; that neither the Debentures nor the shares of Common Stock into which such Debentures are convertible will be readily accepted as collateral for a loan; and that it may be extremely difficult to sell the Debentures or the stock into which such Debentures are convertible in the event of a financial emergency.As a consequence, the Investor understands that he, she, or it must bear the economic risks of the investment in the Debentures for an indefinite period of time. 4.10Good Faith. At no time has any of the Investor, its agents, representatives or affiliates engaged in or effected, in any manner whatsoever, directly or indirectly, any action designed to manipulate, or cause or result in de-stabilization of the price per share of Common Stock of the Company, or engaged in the (i) “short sale” (as such term is defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock or (ii) hedging transaction, which establishes a net short position with respect to the Common Stock and such Investor, its agents, representatives or affiliates shall not engage in any such short sales, or any activities which may be categorized as manipulation while any Debentures remain outstanding under this Agreement. 5. ADDITIONAL INVESTOR RIGHTS 5.1Participation Right. The Investor shall have the pro rata right, relative to the Company’s shareholders (calculated as if the Investor’s Debentures were fully converted), as applicable, to participate in any subsequent debt or equity financings (the “Qualified Financings”) conducted during the respective terms of its Debentures (the “Participation Right”).The Company will provide notice to the Investor of any such Participation Right by way of writing at least five (5) business days prior to the intended closing of the Qualified Financing, indicating the terms and conditions of any Qualified Financings (the “Financing Notice”).Should the Investor elect to exercise his, her, or its Participation Right, he, she, or it shall notify the Company, in writing, of such election at least three (3) business days prior to the anticipated closing date set forth in the Financing Notice (the “Participation Notice”).In the event the Investor does not return a Participation Notice to the Company, the Participation Right granted hereunder shall terminate and be of no further force and effect in respect of that particular Qualified Financing only. 6. GENERAL PROVISIONS 6.1Amendment.No provision of this Agreement may be modified, supplemented, or amended except in a written instrument signed by the Investor and the Company. 6.2Further Assurances.The Parties hereto will, upon reasonable request, execute, and deliver all such further assignments, endorsements, agreements, and documents, and take such other action as may be necessary in order to consummate or evidence the transactions contemplated hereby. 8 6.3Notice.All notices, requests, payments, instructions, or other documents to be given hereunder will be in writing and will be deemed to have been duly given if (i) delivered personally (effective upon delivery), (ii) mailed by certified mail, return receipt requested, postage prepaid (effective five business days after dispatch), (iii) sent by a reputable, established courier service that provides evidence of delivery and guarantees next business day delivery (effective the next business day), (iv) via electronic mail transmission, or (v) sent by facsimile followed by confirmation, addressed as follows (or to such other address as the recipient party may have furnished to the sending party for the purpose pursuant to this Section 6.3): (a) If to the Company: KonaRed Corporation Attn.: John Dawe, Corporate Secretary 1101 Via Callejon #200 San Clemente, CA 92673 (b) If to Holder: Group 10 Holdings LLC Attn: Adam Wasserman, Managing Member 11 Island Ave. #1108 Miami Beach, FL 33139 6.4Successors and Assigns.This Agreement shall be binding upon, enforceable against, and inure to the benefit of, the Parties hereto and their respective heirs, administrators, executors, personal representatives, successors, and assigns, and nothing herein is intended to confer any right, remedy, or benefit upon any other person.This Agreement may not be assigned by the Investor or the Company hereto except with the prior written consent of the other Party. 6.5Governing Law.This Agreement shall be governed by and construed and enforced in accordance with the internal laws of the State of New York without regard to the principals of conflicts of law thereof.Each party hereby irrevocably submits to the exclusive jurisdiction of the state and federal courts sitting in the State of New York for the adjudication of any dispute hereunder or in connection herewith or with any transaction contemplated hereby or discussed herein, and hereby irrevocably waives, and agrees not to assert in any suit, action, or proceeding, any claim that it is not personally subject to the jurisdiction of any such court or that such suit, action, or proceeding is improper.Each party hereby irrevocably waives personal service of process and consents to process being served in any such suit, action, or proceeding by mailing a copy thereof to such party at the address in effect for notices to it under this Agreement and agrees that such service shall constitute good and sufficient service of process and notice thereof.Nothing contained herein shall be deemed to limit in any way any right to serve process in any manner permitted by law. 9 6.6Severability.If any term or provision of this Agreement or the application thereof to any person or circumstance shall, to any extent, be determined to be invalid, illegal, or unenforceable under present or future laws, then, and in that event:(1) the performance of the offending term or provision (but only to the extent its application is invalid, illegal, or unenforceable) shall be excused as if it had never been incorporated into this Agreement, and, in lieu of such excused provision, there shall be added a provision as similar in terms and amount to such excused provision as may be possible and be legal, valid, and enforceable; and (2) the remaining part of this Agreement (including the application of the offending term or provision to persons or circumstances other than those as to which it is held invalid, illegal, or unenforceable) shall not be affected thereby, and shall continue in full force and effect to the fullest extent provided by law. 6.7Counterparts.This Agreement may be executed in counterparts and each counterpart shall have the same force and effect as an original and constitute an effective, binding agreement on the part of each of the undersigned.This Agreement may be transmitted by electronic signature. 6.8Entire Agreement.The Transaction Documents, together with the exhibits and schedules thereto, contain the entire understanding of the parties with respect to the subject matter hereof and supersede all prior agreements and understandings, oral or written, with respect to such matters, which the parties acknowledge have been merged into such documents, exhibits, and schedules. 6.9Construction.Whenever the context may require, any pronoun shall include the corresponding masculine, feminine, and neuter forms.The words “include”, “includes”, and “including” shall be deemed to be followed by the phrase “without limitation”.The word “will” shall be construed to have the same meaning and effect as the word “shall”.Unless the context requires otherwise, (i) any definition of or reference to any agreement, instrument, or other document herein shall be construed as referring to such agreement, instrument, or other document as from time to time amended, restated, supplemented, or otherwise modified (subject to any restrictions on such amendments, restatements, supplements, or modifications set forth herein), (ii) the words “herein”, “hereof”, and “hereunder”, and words of similar import, shall be construed to refer to this Agreement in its entirety and not to any particular provision hereof and (iii) all references herein to Sections or clauses shall be construed to refer to Sections and clauses of this Agreement. 6.10Certain Adjustments. Notwithstanding anything herein to the contrary, any references to share numbers or share prices shall be proportionately adjusted for any stock dividend, stock split, stock combination or other similar transaction. [Signature Pages Follow] 10 IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the date first above written. KONARED CORPORATION By: /s/ Shaun Roberts Shaun Roberts, President & CEO Group 10 Holdings, LLC By: /s/ Adam Wasserman Adam Wasserman, Managing Member 11IslandAve #1108 Miami Beach, FL 33139 11 EXHIBIT A NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES. UNSECURED SUBORDINATED CONVERTIBLE DEBENTURE Issuance Date: January 20, 2015
